HORNSBY, Chief Justice.
The jury found for the defendant, G.P. Thompson Enterprises, Inc., in this breach of contract action, both on the complaint of the plaintiff, Truck Rentals of Alabama, Inc., and on the defendant’s counterclaim, and it awarded the defendant damages. The plaintiff appeals from a judgment based on those verdicts, contending that the evidence was not sufficient to support either finding of the jury. We have examined the record, in light of the “substantial evidence rule,” Ala.Code 1975, § 12-21-12, and conclude that the evidence was sufficient to support both findings.
AFFIRMED.
MADDOX, SHORES, HOUSTON and KENNEDY, JJ., concur.